Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 1 of 18 PageID #: 374




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
                Plaintiff,                    )
                                              )
        v.                                    )       Case No. 4:19-cr-00980-HEA-JMB
                                              )
 HAITAO XIANG,                                )
                                              )
                        Defendant.            )

             GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                     MOTION FOR BILL OF PARTICULARS

        COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

 Jensen, United States Attorney for the Eastern District of Missouri, and Matthew T. Drake and

 Gwendolyn Carroll, Assistant United States Attorneys for said District, and for its Response in

 Opposition to Defendant’s Motion for Bill of Particulars, states as follows.

        Defendant Haitao Xiang moves this Court for an Order requiring the government to file a

 Bill of Particulars with regard to the Indictment (Doc. No. 17), alleging, in summary, that the

 Indictment fails to allege sufficient facts concerning the trade secret at issue in Counts 1-8. The

 defendant requests that the government “identify with precision the allegedly stolen trade secret.”

 Doc. No. 59 at 9. As the defendant’s filing acknowledges, the government has both (a) provided,

 in discovery, the trade secret, to wit, the 86-page document that contains the scientific

 methodology and research that comprise the “Nutrient Optimizer” as described in the Indictment,

 and (b) repeatedly identified the 86-page document as the “trade secret” alleged in the Indictment.

 Doc. No. 59 at 1. The government opposes this Motion for the reasons set forth herein and

 respectfully submits that the Motion should be denied.

                                                  1
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 2 of 18 PageID #: 375




                                   PROCEDURAL HISTORY

        On or about November 21, 2019, a Grand Jury sitting in the Eastern District of Missouri

 returned an Indictment charging the defendant with four counts of actual or attempted violations

 of the Economic Espionage Act, 18 U.S.C. § 1831, and four counts of actual or attempted theft of

 trade secrets in violation of 18 U.S.C. § 1832.

        The twenty-page Indictment includes a lengthy section entitled “Monsanto and TCC

 Technology,” which outlines Monsanto’s research and development concerning agricultural

 technology. Doc. No. 17 at 4-9. The Indictment also describes how Monsanto and TCC “over the

 course of numerous years. . . researched and developed a digital, on-line farming software

 platform. The platform was used by farmers to collect, store, and visualize critical agricultural

 field data. Id. para. 12. The Indictment further alleges that

        A primary application within the [digital, on-line software] platform was a
        scientific formula and methodology that provided farmers guidance concerning the
        optimal application and use of nutrients as fertilizer components. Within that
        application, Monsanto and TCC developed a Nutrient Optimizer that was a
        proprietary predictive algorithm to assist farmers in the optimal application of plant
        nutrients. The Nutrient Optimizer was an essential component of the digital farming
        software platform. . . It was also part of the application that worked as a web-based
        tool that allowed farmers to monitor the nutrient status of their fields.

 Doc. No. 17 at 4, para. 13.

        As the government has previously explained to defense counsel, the term “Nutrient

 Optimizer” is a pseudonym for the title of the 86-page document referred to in these pleadings and

 provided to the defendant.      The pleadings use this pseudonym in an effort to safeguard

 Monsanto/TCC’s proprietary interests. The 86-page Nutrient Optimizer is an internal technical

 document that sets forth in detail the methodology for designing a proprietary predictive algorithm

 that advises farmers on the optimal application of certain agricultural inputs based on both plot-

 specific and climate-specific variables. Like a software “white paper,” the purpose of the Nutrient

                                                   2
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 3 of 18 PageID #: 376




 Optimizer was to describe the research conclusions behind the algorithm’s development and to

 enable TCC’s scientists to convey the technical details of how the predictive algorithm would

 operate to programmers, who would then translate those technical details into the code of the

 commercially available software platform. Some of the variables incorporated into the predictive

 algorithm are based on publicly available information, but the particular way in which they are

 used in the algorithm is not public. In addition, to help guide the programmers’ work, the Nutrient

 Optimizer also contains explanations of how the proprietary predictive algorithm will operate

 differently than certain publicly available alternatives.

        The Indictment further describes component parts of the Nutrient Optimizer and trade

 secret at issue in more specific terms as follows:

        Monsanto and TCC considered the Nutrient Optimizer to be confidential,
        proprietary information and a highly valuable trade secret as defined in 18 U.S.C.
        § 1839(3). Monsanto and TCC’s Nutrient Optimizer was a point-based
        biogeochemical process, comprised of the following categories or software
        modules of proprietary technology:

                a.     A crop growth module, which simulated plant growth and nutrient
        uptake that was business, scientific, technical, economic, or engineering
        information. It included patterns, plans, compilations, program devices, formulas,
        designs, methods, techniques, processes, procedures, programs, or codes;
                b.     A surface hydrology module, which described moisture dynamics
        between precipitation and infiltration that was business, scientific, technical,
        economic, or engineering information. It included patterns, plans, compilations,
        program devices, formulas, designs, methods, techniques, processes, procedures,
        programs, or codes;
                c.     A soil moisture module, which simulated water availability and
        distribution in the soil that was business, scientific, technical, economic, or
        engineering information. It included patterns, plans, compilations, program
        devices, formulas, designs, methods, -techniques, processes, procedures, programs,
        or codes;
                d.     A surface and soil temperature module, which simulated the
        temperature at the top of the soil surface as well as subsurface soil temperatures
        that was business, scientific, technical, economic, or engineering information. It

                                                   3
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 4 of 18 PageID #: 377




        included patterns, plans, compilations, program devices, formulas, designs,
        methods, techniques, processes, procedures, programs, or codes;.
                e.      A soil chemistry module; which simulated the nutrient movement
        and, associated processes within an agricultural soil that was business, scientific,
        technical, economic, or engineering information. It included patterns, plans,
        compilations, program devices, formulas, designs, methods, techniques, processes,
        procedures, programs, or codes; and
                f.      A tillage, harvest, and crop residue module, which described how
        farmer practices might impact the soil system and other modules that was business,
        scientific, technical, economic, or engineering information. It included patterns,
        plans, compilations, program devices, formulas, designs, methods, techniques,
        processes, procedures, programs, or codes.

               Working together, these six modules formed the Nutrient Optimizer, and
        the overall point-based biogeochemical process that ultimately powered the digital
        platform.

 Doc. No. 17 at 5, para. 15.

        Thus, the Indictment alleged what the trade secret is, what it is comprised of, what it does

 and how it operates. Furthermore, in discovery and through oral discussions, the government

 identified the Nutrient Optimizer to the defendant as the trade secret.

        Pursuant to the protective order issued on May 7, 2020, the government produced the trade

 secret, the 86- page document referred to in the Indictment as the “Nutrient Optimizer,” which is

 the trade secret as alleged in the Indictment. As the defendant acknowledges, the government has

 repeatedly “restated” to the defendant that the 86-page document is the trade secret identified in

 the Indictment. Doc. No. 52; Doc. No. 59 at 1.

                                           ARGUMENT

        The defendant requests that this Court direct that the government file a Bill of Particulars

 “on the contours of the alleged trade secret at issue.” Doc. No. 58 at 1. “The purpose of a bill of

 particulars is to inform the defendant of the nature of a charge with ‘sufficient precision to enable

 him to prepare for trial’ and ‘to avoid or minimize the danger of surprise at trial.’” United States

                                                  4
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 5 of 18 PageID #: 378




 v. Livingstone, 576 F.3d 881, 883 (8th Cir. 2009) (quoting United States v. Hernandez, 299 F.3d

 984, 989–90 (8th Cir. 2002), cert. denied, 537 U.S. 1134 (2003). A bill of particulars is designed

 to (1) sufficiently inform the defendant of the nature of the charges brought against him to enable

 him to adequately prepare his defense; (2) avoid surprise during the trial and (3) protect him against

 a second prosecution for an inadequately described offense and plead double jeopardy if he is later

 charged with the same crime when the indictment itself is too vague and indefinite for such

 purposes. United States v. Moyer, 674 F.3d 192, 203 (3rd Cir. 2012). See also United States v.

 Birmley, 529 F.2d 103, 108 (6th Cir. 1976).           A defendant has no constitutional and “no

 unconditional right to a bill [of particulars].” United States v. Bales, 813 F.2d 1289, 1294 (4th Cir.

 1987).

          A.     The Indictment Sufficiently Apprises the Defendant of the Charges to Enable
                 Him to Prepare for Trial.

          The test for whether a bill of particulars is necessary is whether indictment sets forth

 elements of offense charged and sufficiently apprises the defendant of charges to enable him to

 prepare for trial. United States v. Kendall, 665 F.2d 126, 134 (7th Cir. 1981) (internal citations

 omitted). Far from being a legal entitlement, the necessity of a bill of particulars depends both on

 the sufficiency of the allegations in the indictment and on the information already available to the

 defendant through discovery. The level of detail in the indictment can be a basis for denying the

 motion for a bill of particulars. “A sufficiently specific indictment obviates the need for a bill of

 particulars.” United States v. Groves, No. 5:12-CR-00043, 2013 WL 5592911, at *1 (W.D. Ky.

 Oct. 10, 2013); see also United States v. Salisbury, 983 F.2d 1369, 1375 (6th Cir.1993). As the

 Supreme Court has explained, “[a]n indictment is sufficient if it, first, contains the elements of the

 offense charged and fairly informs a defendant of the charge against which he must defend, and,

 second, enables him to plead an acquittal or conviction in bar of future prosecutions for the same

                                                   5
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 6 of 18 PageID #: 379




 offense.” Hamling v. United States, 418 U.S. 87, 117 (1974); see, e.g., United States v. Mann, 701

 F.3d 274, 288 (8th Cir. 2012). An indictment “is normally sufficient if its language tracks the

 statutory language.” United States v. Sewell, 513 F.3d 820, 821 (8th Cir. 2008); see, e.g., United

 States v. Hill, 386 F.3d 855, 859 (8th Cir. 2004; United States v. Hill, 589 F.2d 1344, 1352 (8th

 Cir.), cert. denied, 442 U.S. 919 (1979).

        In Groves, the district court denied the defendant’s motion seeking a bill of particulars

 “directing the government to specify the scope of the trade secrets alleged to have been stolen,”

 holding that “[t]he Indictment is sufficiently clear to allow Groves to discern the essential nature

 of the offenses with which he is charged.” Groves, 2013 WL 5592911, at *1-2. The district court

 found that the bill of particulars more specifically identifying the trade secrets was unwarranted

 where the Indictment stated that the trade secrets were found in documents belonging to White

 Drive Products, Inc., identified the dates upon which the crimes were allegedly committed and

 notified Groves of the actions he was accused of taking in violation of the statute. Groves, 2013

 WL 5592911, at *2. See also United States v. Latimore, No. 08-CR-20633, 2009 WL 3876171, at

 *3 (E.D. Mich. Nov. 17, 2009) (magistrate judge denying a motion for bill of particulars in a theft

 of trade secrets case where the indictment had tracked the elements of the statutes and the

 defendant had been provided with the trade secret documents in discovery).

        As in Groves and Latimore, the Indictment in this case fully informs the defendant of the

 charges against him, contains the elements of the offense, tracks the languages of 18 U.S.C.

 Sections 1831 and 1832 and “enables him to plead an acquittal or conviction in bar of future

 prosecutions for the same offense.” Hamling, 418 U.S. at 117. As described in the prior section,

 the Indictment identifies the trade secret, the Nutrient Optimizer, in great detail. The government

 provided the 86 page Nutrient Optimizer to the defendant and identified it as the trade secret


                                                  6
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 7 of 18 PageID #: 380




 referenced in the Indictment. The Indictment provides a detailed description of the trade secret

 itself and its component parts, explains how the Nutrient Optimizer (the trade secret) fits into

 Monsanto and TCC’s business model, and identifies the methods Monsanto and TCC used to

 protect the trade secret. The Indictment alleges the dates upon which the crimes were allegedly

 committed. The Indictment also notifies the defendant of the specific acts he is alleged to have

 committed in furtherance of the charged offenses. Doc. No. 17 at Paragraphs 28(a)-(l). In short,

 although the defendant may not agree with the Indictment’s allegation that the Nutrient Optimizer

 constitutes a trade secret, there is certainly more than enough information available to him to

 inform him of the government’s position as to what constitutes the trade secret, as well as the acts

 he is alleged to have committed in furtherance of his theft of said trade secret.

        B.      In Addition to the Indictment, the Discovery Provided to the Defendant Also
                Obviates the Need for a Bill of Particulars.

        Here, in addition to an extensive and detailed speaking indictment, the defendant has also

 received the trade secret itself in discovery. In United States v. Roberts, the magistrate judge

 denied the defendant’s motion for a bill of particulars seeking “(1) the trade secret information

 allegedly ‘contained’ in Goodyear's roll over-ply down device.” No. 3:08-CR-175, 2009 WL

 4060006, at *2 (E.D. Tenn. Nov. 20, 2009), aff’d sub nom. United States v. Howley, 707 F.3d 575

 (6th Cir. 2013). The magistrate judge reasoned that a bill of particulars was unwarranted when

 government counsel had informed the defendant “that the device itself—every part of the roll over-

 ply down device—is a trade secret.” Id. at *3. As in Roberts, the defendant in this case has been

 apprised by government counsel, as the defendant’s filing acknowledges, that voluminous

 discovery that is more than sufficient to “inform [him] of the nature of a charge with ‘sufficient

 precision to enable him to prepare for trial’ and ‘to avoid or minimize the danger of surprise at

 trial.” Livingstone, 576 F.3d at 883. As the Groves court recognized in denying the defendant’s

                                                   7
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 8 of 18 PageID #: 381




 request for a bill of particulars more specifically identifying the trade secret, a bill of particulars is

 unwarranted “where the government has provided access to details about the charges in a case, a

 bill of particulars is unnecessary.” Groves, 2013 WL 5592911, at *1 (citing United States v.

 Fassnacht, 332 F.3d 440, 447 n. 2 (7th Cir.2003); United States v. Giese, 597 F.2d 1170, 1180

 (9th Cir.1979) (if there has been full disclosure by the government, then a bill of particulars is

 unnecessary)); see also United States v. Walsh, 194 F.3d 37, 45 (2d Cir. 1999); United States v.

 Diaz, 303 F. Supp. 2d 84, 88-89 (D. Conn. 2004) (citation omitted) (“In determining whether the

 defendant has received sufficient information to allow him to prepare for trial, a court should

 consider any information obtained by the defendant through discovery, as well as that contained

 within the indictment.”).

         The need for a bill of particulars is obviated in cases where the government has provided

 fulsome discovery and access to details about the charges in the case. In United States v. Asgari,

 No. 1:16-CR-124, 2018 WL 454238, at *1 (N.D. Ohio Jan. 17, 2018), the district court denied the

 defendant’s motion for a bill of particulars in a theft of trade secrets case, reasoning that

                 While Asgari must know what trade secrets he is accused of stealing
                 in order to effectively prepare a defense to the charge of stealing
                 trade secrets, the government has sufficiently provided him with that
                 information in this case. The indictment describes the trade secrets
                 as ‘technical specifications regarding the progressive steps of heat
                 treatments using Company A’s process for the treatment of metals.’
                 And while the expert report provides no description of the trade
                 secrets, the government has provided Asgari with fairly extensive
                 discovery that should be sufficient to apprise him of the information
                 the government may claim amounts to a trade secret.

 See also Giese, 597 F.2d at 1180 (if there has been full disclosure by the government, there is no

 need for a bill of particulars).

         In United States v. Fei Ye, 436 F.3d 1117 (9th Cir. 2006), the government appealed the

 district court’s granting the defendants’ motion to depose the government’s expert witnesses prior

                                                     8
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 9 of 18 PageID #: 382




 to trial. The defendants sought those depositions “so that defendants could obtain information on

 ‘what exactly is being alleged to be the trade secret and why it is a trade secret in advance of trial.’”

 Id. at 1119. The Court of Appeals vacated the district court’s order, noting that, as is the case here,

 “‘all the trade secret materials’ in the case had already been provided to defendants pursuant to a

 protective order[.]” Id.

         In addition to producing the trade secret itself, the government has provided robust

 discovery, well beyond the scope of its Rule 16 obligations. The government has produced

 virtually the entire FBI file, as well as documents establishing the defendant’s extensive familiarity

 with the trade secret at issue in this case, including employment records and reports of interview

 that indicate that the defendant had access to, was familiar with, and worked on developing the

 Nutrient Optimizer while he was employed at TCC. As indicated supra, although the defendant

 may contest that the Nutrient Optimizer is a trade secret, the discovery provided to him can leave

 no doubt as to his familiarity with the document constituting the trade secret at issue.

         C.      A Bill of Particulars May Not Be Used to Obtain a Preview of the government’s
                 Legal Theories.

         A bill of particulars is required only where the defendant would suffer “actual surprise and

 substantial prejudice” at trial. United States v. Rey, 923 F.2d 1217, 1222 (6th Cir. 1991). “The

 ultimate test must be whether the information sought is necessary, not whether it is helpful,” and

 therefore “[t]he government may not be compelled to provide a bill of particulars disclosing the

 manner in which it will attempt to prove the charges, the precise manner in which the defendant

 committed the crime charged, or a preview of the government’s evidence or legal theories.” United

 States v. Fennell, 496 F.Supp. 2d 279, 284 (S.D.N.Y. 2007).

         Further, as the Eighth Circuit has repeatedly made clear, “a bill of particulars is not a

 discovery device to be used to require the government to provide a detailed disclosure of the

                                                    9
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 10 of 18 PageID #: 383




 evidence that it will present at trial.” Livingstone 576 F.3d at 883 (citing Fed.R.Crim.P. 7(f)). See

 also United States v. Huggans, 650 F.3d 1210, 1220 (8th Cir. 2011); United States v. Shepard, 462

 F.3d 847, 860 (8th Cir. 2006); United States v. Salisbury, 983 F.2d 1369, 1375 (6th Cir. 1993) (“A

 bill of particulars is not to be used for discovery purposes.”). A bill of particulars is not intended

 to provide the defendant with evidentiary detail or discovery regarding the government’s case.

 United States v. Hester, 917 F.2d 1083, 1084 (8th Cir. 1990).

        A request for a bill should be denied if the information sought would simply be helpful to

 the defense, rather than strictly necessary to a fair trial. United States v. Matlock, 675 F.2d 981

 (8th Cir. 1982) (“Acquisition of evidentiary detail is not the function of the bill of particulars”)

 (citing Hemphill v. United States, 392 F.2d 45, 49 (8th Cir.), cert. denied, 393 U.S. 877 (1968)).

 Furthermore, a bill of particulars “is not meant as a tool for the defense to obtain detailed disclosure

 of all evidence held by the government before trial.” United States v. Crayton, 357 F.3d 560, 568

 (6th Cir. 2004) (internal citation omitted).

        While defendant asserts that he “does not seek a bill of particulars as a discovery tool or to

 seek early disclosure of the government’s trial evidence,” he simultaneously argues that a bill of

 particulars is needed so that the defendant “is not required to guess which parts of the document

 the government may ultimately claim at trial are a protected trade secret.” Doc. No. 59 at 8, 2.

 This inconsistency in reasoning evidences the fact that the defendant’s true concern is not that he

 lacks sufficient information to discern the identity and scope of the alleged trade secret, but rather,

 his disagreement with the government’s position that the Nutrient Optimizer, as alleged in the

 indictment and provided in discovery, does not constitute a trade secret. The issue is not properly

 the subject of a bill of particulars, but instead, a question to be determined by the jury.




                                                   10
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 11 of 18 PageID #: 384




        D.      A Combination Trade Secret May Include, and Even Consist Entirely Of,
                Publicly Available Information.

        As argued supra, the defendant’s Memorandum in Support of his motion makes clear that

 what is at issue here is not whether the defendant has sufficient information to understand that the

 86-page document is the alleged trade secret, but rather, his dispute with the government’s position

 that the 86-page document is a trade secret. Indeed, the defendant says that the “entire 86-page

 document…cannot be” a trade secret because it is “replete with information that is obviously

 within the public domain and generally known to those in the industry.” Doc. No. 59 at 1-2. This

 assertion reflects a misunderstanding of trade secret law.

        Compilations of scientific information, (a “combination trade secret”) are specifically

 contemplated in the definition of a trade secret. 18 U.S.C. § 1839(3) defines the term “trade secret”

 as:

        all forms and types of financial, business, scientific, technical, economic, or
        engineering information, including patterns, plans, compilations, program devices,
        formulas, designs, prototypes, methods, techniques, processes, procedures,
        programs, or codes, whether tangible or intangible, and whether or how stored,
        compiled,     or   memorialized         physically,   electronically,  graphically,
        photographically, or in writing. . . (emphasis added)

 The defendant is correct that the 86-page trade secret document includes references to publicly

 available scientific. However, the fact that some or even most of the information contained in the

 86-page document is publicly available does not compromise its status as a trade secret. “[I]t is a

 well settled principle ‘that a trade secret can exist in a combination of characteristics and

 components, each of which, by itself, is in the public domain, but the unified process and operation

 of which, in unique combination, affords a competitive advantage and is a protectable secret.’”

 Trandes Corp. v. Guy F. Atkinson Co., 798 F.Supp. 284, 288 (D.Md.1992) (quoting Q–Co. Indus.,

 Inc. v. Hoffman, 625 F.Supp. 608, 617 (S.D.N.Y.1985). See also 3M v. Pribyl, 259 F.3d 587, 595–

                                                  11
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 12 of 18 PageID #: 385




 96 (7th Cir.2001) ( “[a] trade secret can exist in a combination of characteristics and components,

 each of which, by itself, is in the public domain, but the unified process, design and operation of

 which, in unique combination, affords a competitive advantage and is a protectable secret.”).

         Compilations are valuable, not because of the amount of secret information, but because

 the expenditure of time, effort, and expense involved in its compilation gives a business a

 competitive advantage.     “A trade secrets plaintiff need not prove that every element of an

 information compilation is unavailable elsewhere. Such a burden would be insurmountable since

 trade secrets frequently contain elements that by themselves may be in the public domain but taken

 together qualify as trade secrets.” Boeing Co. v. Sierracin Corp., 108 Wash. 2d 38, 50, 738 P.2d

 665, 675 (1987).     “Thus, ‘the effort of compiling useful information is, of itself, entitled to

 protection even if the information is otherwise generally known.’” Amoco Prod. Co. v. Laird, 622

 N.E.2d 912, 920 (Ind. 1993) (quoting ISC–Bunker Ramo Corp. v. Altech, Inc., 765 F.Supp. 1310,

 1322 (N.D.Ill.1990)).

         In short, combinations of scientific information, some of which may well be publicly

 available, can constitute economically valuable trade secrets, not because of the quantum of secret

 information, but because the expenditure of time, effort, and expense involved in its compilation

 gives a business a competitive advantage. Id.; see also Penalty Kick Mgmt. Ltd. v. Coca Cola Co.,

 318 F.3d 1284, 1291 (11th Cir. 2003) (“[E]ven if all of the information is publicly available, a

 unique combination of that information, which adds value to the information, also may qualify as

 a trade secret.”).

         E.      Defendant’s Reliance on Liew, Liu and Ward is Misplaced.

         The defendant relies in part on an unpublished, out-of-circuit precedent in United States v.

 Liew, No. CR 11-00573-1 JSW, 2013 WL 2605126 (N.D. Cal. June 11, 2013). In Liew, the district


                                                 12
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 13 of 18 PageID #: 386




 court provided a narrow, partial grant of the defendant’s motion for a bill of particulars in a case

 in which the indictment alleged violations of the Economic Espionage Act relating to the

 defendant’s attempted theft of five separate trade secrets, just one of which was a 407 page

 document. The court reasoned that because the indictment appeared to allege that “Trade Secret

 1 is broader than the definitions of Trade Secrets 2 through 5,” a bill of particulars was warranted

 to clarify the alleged belief on the part of the defendants as to whether “the entire chloride-route

 process to manufacture TiO2 was a trade secret or whether the [United States] will argue the

 Defendants reasonably believed a subset of the process was a trade secret.” Id. at *8. The district

 court went on to say that only if the government’s position was that the alleged trade secret was,

 indeed, a “subset” of the process, would further clarification be necessary. Id. The present case

 has none of the ambiguities identified by the district court in Liew. The indictment does not allege

 the theft or attempted theft of multiple, subsidiary trade secrets, but instead, a single trade secret –

 to wit, the scientific methodology and research contained and compiled in the 86-page document

 the government has previously identified as the trade secret.

         The defendant also relies in part on United States v. Liu, Case No. 13-cr-226 (W.D.N.Y.

 Oct. 20, 2016), Doc. No. 180, an unpublished, out-of-circuit, district court order. In Liu, the

 District Court provided a narrow grant of the defendant’s motion for a bill of particulars in a case

 in which the indictment alleged violations of the Economic Espionage Act relating to the

 defendant’s theft of a PowerPoint presentation. In Liu, the Court relied in part on an unrebutted

 affidavit from a defense expert in reaching the conclusion that it was not possible ascertain from a

 review of the slides what the government claimed to be trade secrets. Additionally, in oral

 argument the government conceded that it did “not contend that every PowerPoint slide necessarily

 contains a trade secret, or that every portion of any particular slide constitutes a trade secret.” Id.


                                                   13
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 14 of 18 PageID #: 387




 at 4. Unlike Liu, here, the defendant has provided no expert affidavit contesting whether the

 Nutrient Optimizer constitutes a trade secret.          Further, here, the government has made no

 ambiguous concessions like that made by government counsel in Liu. The government’s position

 is that the entirety of the 86 page Nutrient Optimizer constitutes the trade secret, and thus, no

 further clarification is needed as to which portion or excerpt of the document constitutes a trade

 secret.

           The defendant relies chiefly on United States v. Ward, also an unpublished out-of-circuit

 district court opinion. Case No. 11-02123 (E.D. Wa. June 21, 2012). Ward is both distinguishable

 from the present case and reflective of the same misunderstanding of trade secret law as that in the

 defendant’s filing. In Ward, the district court granted the defendant’s motion to supplement a bill

 of particulars after the government had identified a “voluminous . . . Integrator Aircraft

 Maintenance Manual” as the trade secret referenced in the indictment.               Preliminarily, the

 government will note that the trade secret at issue in Ward is readily distinguishable from the trade

 secret in the present case. The trade secret in Ward was a “voluminous” aircraft maintenance

 manual, not an 86-page document describing scientific research and methodology, such as the

 trade secret at issue in this case.

           Further, in granting the defendant’s motion, the district court in Ward appears to have relied

 on an erroneous understanding of the law. The district court reasoned that “[i]f the government is

 contending that the entire manual constitutes one trade secret, then the government is on notice

 that the Court’s present understanding of the law would compel instructing the jury that should

 any part of the manual be public, and therefore not a trade secret, then the manual as a whole

 cannot constitute a trade secret.” Id. at 6. The district court’s sole authority for that position was

 the definition of trade secret found in 18 U.S.C. § 1839(3)(B), which states that a trade secret must


                                                    14
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 15 of 18 PageID #: 388




 derive “independent economic value…from not being generally known to, and not being readily

 ascertainable through proper means by, the public.” 1839(3)(B) provides that a “trade secret” as

 a whole, which, under the statutory definition, may consist of a compilation of information, must

 derive economic value from information not available to the public. However, 1839(3)(B) should

 not be read to mean that each and every sentence in a trade secret document must reflect

 information unavailable to the public in order to render the document a legally protectable trade

 secret. Neither the plain text of the statute nor the case law interpreting the definition of trade

 secret support that position.

          The Ward court’s statutory interpretation strains credulity and is directly contradicted by a

 number of courts 1, including the Eighth Circuit, that have explicitly recognized the combination

 trade secret doctrine. See, e.g., AvidAir Helicopter Supply, Inc. v. Rolls-Royce Corp., 663 F.3d

 966, 972-73 (8th Cir. 2011) (a combination/compilation of publicly available and proprietary

 information can be a trade secret where the compilation provides independent economic

 value/gives a competitive advantage and is not readily ascertainable because of the effort required

 to compile the alleged combination secret). In 3M v. Pribyl, 259 F.3d at 595-96, the Seventh

 Circuit held that the jury had sufficient evidence to conclude that a 500-page manual constituted a


 1
   The cases below, which are civil, address causes of action arising either from state law trade secret theft causes of
 action, and the state-adopted trade secret definition found in the Uniform Trade Secret Act (“UTSA”), or from the
 Defend Trade Secrets Act of 2016 (“DTSA”), which created a federal private cause of action for the theft of trade
 secrets. The DTSA uses the trade secret definition found in 18 U.S.C. § 1839(3), the same definition applicable in
 the present case. The UTSA trade secret definition, like the DTSA definition of trade secret, recognizes that a trade
 secret may consist of a “compilation” of information. The scope of what constitutes a trade secret is essentially the
 same under UTSA and DTSA. See, e.g.,H.R. Rep. 114-529 (noting that “the Committee does not intend for the
 definition of a trade secret to be meaningfully different from the scope of that definition as understood by courts in
 States that have adopted the UTSA”); Brand Energy & Infrastructure Servs., Inc. v. Irex Contracting Grp., 2017
 WL 1105648, at * (E.D. Pa. Mar. 24, 2017) (discussing the congressional intent). Prior to the passage of the Defend
 Trade Secrets Act of 2016 (“DTSA”), there was no separate federal private cause of action for theft of trade secrets,
 and federal courts exercised jurisdiction only through diversity. The DTSA relies on the same trade secret definition
 as that in criminal economic espionage and trade secret cases, that found in 18 U.S.C. § 1839(3).


                                                           15
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 16 of 18 PageID #: 389




 trade secret, even where the manual included “a host of materials which would fall within the

 public domain,” because the manual, like the Nutrient Optimizer, contained “a process which it

 took the company six years and considerable income to perfect.” The Seventh Circuit reasoned

 that “[t]hese manuals and processes, even if comprised solely of materials available in the public

 domain, have been created by combining those materials into a unified system which is not readily

 ascertainable by other means.” Id.; see also Imperial Chem. Indus., Ltd. v. Nat’l Distillers and

 Chem. Corp., 342 F.2d 737, 742-43 (2nd Cir. 1965) (even when all individual parts of a design are

 within the public domain, the unique combination and assembly of those parts may constitute a

 trade secret. The fact that a design could have been independently conceived from public

 information is not a defense to improper disclosure); AirFacts, Inc. v. de Amezaga, 909 F.3d 84,

 96 (4th Cir. 2018) (flowcharts compiled from publicly available data were not readily ascertainable

 to others and therefore valuable and a trade secret where an individual with expertise in the data

 spent months compiling it into a useful format and duplication is difficult); Protégé Biomedical,

 LLC v. Z-Medica, LLC, 394 F. Supp. 3d 924, 939 (D. Minn. 2019) (plaintiff’s technical know-how

 and patent strategy information was a trade secret despite the fact that certain patent information

 was posted on plaintiff’s website and therefore publicly available, because the information was

 combined in unique ways to the plaintiff’s competitive advantage);. In short, virtually every court

 to consider the definition of a trade secret has recognized the combination/compilation trade secret

 doctrine, with the exception of the court in Ward. Both the language of the statute itself and the

 law interpreting the definition of trade secret render the defendant’s position untenable. Given the

 detailed allegations in the Indictment, the government’s repeated and specific representations

 regarding the identification of the alleged trade secret, the fact that defense counsel is in possession




                                                   16
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 17 of 18 PageID #: 390




 of the trade secret, as well as the voluminous discovery provided to the defendant, a bill of

 particulars is not warranted.

                                               Conclusion

        Based on the foregoing, the government respectfully requests that the Court DENY the

 defendant’s Motion for Bill of Particulars.

                                                       Respectfully submitted,



                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                       /s/ Matthew T. Drake
                                                       MATTHEW T. DRAKE, #46499MO
                                                       GWENDOLYN E. CARROLL
                                                       Assistant United States Attorneys
                                                       111 South Tenth Street, 20th Floor
                                                       Saint Louis, Missouri 63102
                                                       (314) 539-2200




                                                  17
Case: 4:19-cr-00980-HEA-JMB Doc. #: 62 Filed: 07/16/20 Page: 18 of 18 PageID #: 391




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on July 16, 2020, the foregoing was filed
 electronically with the Clerk of the Court to be served by operation of the Court’s electronic
 filing system upon all parties and counsel of record.




                                                      MATTHEW T. DRAKE, #46499MO
                                                      GWENDOLYN E. CARROLL
                                                      Assistant United States Attorneys




                                                 18
